     Case: 5:18-mc-00054-SL Doc #: 17 Filed: 11/07/18 1 of 4. PageID #: 182




                  IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF OHIO


FEDERAL TRADE COMMISSION,                     Misc. No. 5:18mc54
    Petitioner,
                                              JUDGE SARA LIOI
             v.                               Magistrate Judge George J. Limbert

FULLY ACCOUNTABLE, LLC,
    Respondent.


                                STATUS REPORT

      The Federal Trade Commission submits this status report regarding

Respondent Fully Accountable, LLC’s compliance with the Court’s Order dated

August 13, 2018. That Order required Fully Accountable to comply in full with the

Commission’s 2017 civil investigative demand (CID) within 10 days, or by August

23, 2018.

      Fully Accountable made a production to the FTC on August 18, 2018, and

separately provided a certificate of compliance dated August 23, 2018. After review,

FTC staff determined that the production had several deficiencies and failed to

reflect responsive information that the FTC had reason to believe existed.

Accordingly, to further the investigation and to confirm Fully Accountable’s
      Case: 5:18-mc-00054-SL Doc #: 17 Filed: 11/07/18 2 of 4. PageID #: 183



compliance, the FTC issued two additional CIDs on September 10, 2018, one to

Fully Accountable and one to an individual named Sarah Scava.

       The CID issued to Fully Accountable asked for testimony from that entity on

seven topics. 1 These topics included the company’s responses to the original CID

issued on September 21, 2017 that was the basis for this proceeding, the company’s

document preservation efforts, the company’s records management system, and its

relationships to Sarah Scava and Elevated Health, LLC, an entity the FTC has

reason to believe is related to Fully Accountable. 2 After being served with this CID,

Fully Accountable produced additional information to the Commission responsive to

the 2017 CID. Thus, Fully Accountable effectively conceded that the responses it

previously certified as complete were not, in fact, complete when certified.

       The CID issued to Sarah Scava—a former employee of Fully Accountable who

was also involved with Elevated Health while a Fully Accountable employee—called

for her personal testimony on 13 topics, including her work with Fully Accountable,

her involvement with Elevated Health, and the relationships between Elevated

Health and several other entities at issue in the investigation. 3

       Neither Fully Accountable nor Sarah Scava have complied with these CIDs.

On October 5, 2018, Fully Accountable filed with the Commission a petition to limit

1       The FTC’s Rules of Practice allow the Commission to seek testimony from an entity through
a designated person or persons. See 16 C.F.R. § 2.7(h).
2       See https://www.ftc.gov/system/files/documents/petitions-quash/matter-fully-accountable-
llc/1723195_petition_to_quash_or_limit_cid_issued_to_fully_accountable_filed_by_fully_accountable_
10-5.pdf.
3       See https://www.ftc.gov/system/files/documents/petitions-quash/matter-fully-accountable-
llc/1723195_petition_to_quash_or_limit_cid_issued_to_fully_accountable_filed_by_non-
party_elevated.pdf. This petition repeatedly asserts, incorrectly, that the CID issued to Sarah Scava
was issued to Elevated Health and not to Sarah Scava. To the contrary, the CID was issued directly
to Sarah Scava.

                                          Status Report
                                               -2-
      Case: 5:18-mc-00054-SL Doc #: 17 Filed: 11/07/18 3 of 4. PageID #: 184



or quash the CID it received. That same day, Elevated Health filed with the

Commission a petition to limit or quash the CID issued to Sarah Scava. These

petitions are presently pending before the Commission, which is due to issue a

ruling on each petition by November 19, 2018. 4 In so ruling, the Commission could

grant one or both petitions in part or entirely, thereby limiting or quashing the

requests for testimony. Alternatively, the Commission could deny one or both

petitions and thereafter direct Fully Accountable or Sarah Scava to appear and

provide testimony accordingly.

       The FTC respectfully offers to provide an updated status report at a future

date of the Court’s choosing.

                                             Respectfully submitted,

                                             ALDEN F. ABBOTT
                                             General Counsel

                                             LESLIE RICE MELMAN
                                             Assistant General Counsel for Litigation

                                             /s/ Burke W. Kappler
                                             BURKE W. KAPPLER
                                             Attorney

                                             FEDERAL TRADE COMMISSION
                                             600 Pennsylvania Ave., N.W.
                                             Washington, DC 20580
                                             Tel.: (202) 326-2043
                                             Fax: (202) 326-2477
Dated: November 7, 2018.                     Email: bkappler@ftc.gov




4      See https://www.ftc.gov/enforcement/cases-proceedings/petitions-quash/matter-fully-
accountable-llc.

                                         Status Report
                                              -3-
     Case: 5:18-mc-00054-SL Doc #: 17 Filed: 11/07/18 4 of 4. PageID #: 185



                               Certificate of Service

      I hereby certify that on November 7, 2018, I served the foregoing Status

Report by filing it with the CM/ECF system for the Northern District of Ohio, which

provides a notification to all counsel appearing in this matter.


                                               /s/ Burke W. Kappler
                                               BURKE W. KAPPLER
